Citation Nr: 0422207	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  01-04 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
low back strain prior to March 4, 2003.  

2.  Entitlement to an evaluation in excess of 40 percent for 
low back strain subsequent to March 4, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran had verified active duty from September 1988 to 
March 1994, with an additional three years and four month of 
prior unverified service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions since August 2000 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

The August 2000 rating decision on appeal denied service 
connection for diarrhea (irritable bowel syndrome).  The 
veteran appealed that decision.  In a June 2003 rating 
decision, the RO granted service connection for irritable 
bowel syndrome.  As this determination constitutes a full 
grant of the benefits sought as to the claim of service 
connection, it is no longer in appellate status.  See 
Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).  However, 
the record reflects that through his representative, the 
veteran has filed a notice of disagreement as to the assigned 
rating, thus placing the issue in appellate status.  Because 
a statement of the case has not been issued as to the 
assigned rating, the matter will be remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC for 
appropriate action.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  Prior to March 3, 2004, the veteran's low back strain was 
manifested by 90 degree of flexion, 25 degrees of extension, 
and 40 degrees of lateral bending in each direction.

2.  Since March 4, 2003, the veteran's low back strain has 
been manifested by 20 degree of flexion, 20 degrees of 
extension, 15 degrees of rotation to the right, and 5 degrees 
of rotation to the left.

3  The veteran's lumbosacral spine is not ankylosed.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for low back strain prior to March 4, 2003 have not been met.  
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5295 
(2003).

2.  The criteria for an evaluation in excess of 40 percent 
for low back strain since March 4, 2003 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 
5295 (2003), as amended by 68 Fed. Reg. 51,454-51,458 (Aug. 
27, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

The United States Court of Appeals for Veterans Claims 
(Court) recently held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction ("AOJ" or "RO").  See Pelegrini 
v. Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II).  In the present case, however, the veteran's 
claim was filed and initially denied prior to VCAA notice 
being provided to him.  Nevertheless, the Court in Pelegrini 
II noted that such requirement did not render a rating 
decision promulgated prior to providing the veteran full VCAA 
notice void ab initio, which in turn would nullify the notice 
of disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

In this case, since the VCAA notice was not provided to the 
veteran prior to the initial AOJ adjudication, the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini.  Although the 
Court did not specify how the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  There is no basis for concluding 
that harmful error occurs simply because a claimant receives 
VCAA notice after an initial adverse adjudication.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
under 38 U.S.C. § 511(a) that are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice provided 
to the veteran in January 2001 was not given prior to the 
first AOJ adjudication of the claim, the notice was provided 
by the AOJ prior to the most recent transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Therefore, 
notwithstanding Pelegrini II, to decide the appeal would not 
be prejudicial error to the claimant.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request, or tell the claimant to 
provide, any evidence in the claimant's possession that 
pertains to the claim.  


As noted previously, the new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  The January 2001 
letter essentially advised the veteran to identify and submit 
evidence in support of his claim.  Although the VCAA notice 
letter does not specifically contain the fourth element, the 
veteran was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim throughout 
development of the case at the RO.  See Bernard, supra; 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  There does 
not appear to be any outstanding medical records that are 
relevant to this appeal, as the RO obtained all medical 
records identified by the veteran and his representative, and 
the veteran has alluded to the existence of no further 
outstanding evidence.  Moreover, the veteran's low back 
strain was examined by VA in July 2000, March 2004 and 
December 2004.  Therefore, the record is complete and the 
case is ready for appellate review.

The Merits of the Claims

The record shows that the veteran developed a low back strain 
as a result of his service-connected left knee disability.  
As a result, a November 1996 rating decision granted service 
connection and assigned a 10 percent evaluation for low back 
strain.  In October 1999, the veteran filed a claim for 
increased compensation benefits for his low back strain.  In 
an August 2000 rating decision, the RO denied the veteran's 
claim and continued the 10 percent evaluation.  The veteran 
appealed that decision.  

In June 2003, the RO granted an increased evaluation to 20 
percent for the veteran's low back strain, and assigned an 
effective date of March 4, 2003, on the basis of the facts 
found - the date on which a VA examination showed an 
increased in disability.  In January 2004, the RO granted an 
increased evaluation to 40 percent, effective March 4, 2003.  
Two issues must therefore be adjudicated: (1) entitlement to 
an evaluation in excess of 10 percent for low back strain 
prior to March 4, 2003; and (2) entitlement to an evaluation 
in excess of 40 percent for low back strain since March 4, 
2003.

The Board notes that the August 2000 rating decision also 
denied the veteran's claim for service connection for disc 
disease of the lumbar spine.  For the reasons set forth 
below, the Board finds that the veteran does not suffer from 
lumbar disc disease as a result of service or a service-
connected disability, and therefore need not consider the 
rating criteria pertaining to intervertebral disc syndrome.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 

The veteran's low back strain was initially evaluated under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5295.  Pursuant to this code section, a 10 percent evaluation 
was warranted when there is characteristic pain on motion.  A 
20 percent evaluation was warranted for lumbosacral strain 
manifested by muscle spasm on extreme forward bending and a 
loss of lateral spine motion, unilateral, in the standing 
position.  A 40 percent evaluation was warranted for severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  See 38 C.F.R. § 4.71a, 
DC 5295.

VA has amended its Schedule for Rating Disabilities, 38 
C.F.R. Part 4, by revising the regulatory criteria for rating 
disabilities of the spine, which affect ratings for 
lumbosacral strain.  The revised rating criteria became 
effective September 26, 2003.  68 Fed. Reg. 51,454-51,458 
(Aug. 27, 2003).  The Board is therefore required to consider 
the claim in light of both the former and revised schedular 
rating criteria to determine whether an increased evaluation 
for the veteran's low back strain is warranted.  The 
effective date rule established by 38 U.S.C.A. § 5110(g), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.  The RO considered the new criteria in evaluating 
the veteran's low back strain in a January 2004 Supplemental 
Statement of the Case, wherein the regulatory changes were 
set forth in full for the veteran.  Accordingly, the Board 
will consider both sets of criteria in evaluating the 
veteran's low back strain.  

The new regulations provide the following rating criteria: A 
100 percent evaluation is appropriate for unfavorable 
ankylosis of the entire spine; a 50 percent evaluation is 
appropriate for unfavorable ankylosis of the entire 
thoracolumbar spine; a 40 percent evaluation for favorable 
ankylosis of the entire thoracolumbar spine or forward 
flexion of the thoracolumbar spine of 30 degrees or less.  A 
20 percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71 (2003).

The revised rating criteria also provide the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

In addition to applicable schedular criteria, VA is required 
to consider whether an increased evaluation could be assigned 
on the basis of functional loss due to pain and/or weakness, 
to the extent that any such symptoms are supported by 
adequate pathology.  38 C.F.R. §§ 4.40, 4.45 and 4.59; see 
also DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995).  
Regulation 4.40 provides, in pertinent part, that it is 
"essential that the examination on which ratings are based" 
adequately portray the "functional loss" accompanying the 
purportedly disabling condition which is the subject of the 
claim.  In defining that term, the regulation further states 
that functional loss may be due to "pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant" and that a joint "which becomes painful on use 
must be regarded as seriously disabled."  Regulation 4.45 
states that to determine the factors causing disability of 
the joints inquiry must be directed toward, inter alia, 
"[p]ain on movement".  38 C.F.R. § 4.45(f).  Thus, pain on 
use is as important in rating a low back disability as is 
limitation of motion, since "functional loss caused by either 
factor should be compensated at the same rate.  

A computed tomography (CT) scan of the lumbar spine performed 
in October 1999 revealed some bulging on the annulus fibrosis 
symmetrically at each level in the lumbar spine, with only 
minimal impingement at the ventral aspect of the dural sac.

The veteran was afforded a VA orthopedic examination in July 
2000.  At that time, the veteran reported increased pain in 
his lower back and left hip with using stairs, any kind of 
exertion, as well as prolonged standing and sitting.  He 
reported no noticeable weakness in his back but described 
stiffness, fatigability and lack of endurance.  He reported 
flare-ups of pain which would last anywhere from hours to 
days.  He did not use a brace for his back but said he used a 
cart while shopping or going to the amusement park.  

A physical examination revealed tenderness on palpation to 
the lower back and buttock region.  However, there was no 
palpable muscle spasm, fixed deformity, or postural 
abnormality.  The examiner observed evidence of discomfort in 
the left leg, hip and low back, but said it was difficult to 
separate the different areas causing his discomfort.  Range 
of motion testing showed flexion to 90 degrees, extension to 
25 degrees, and lateral bending to 40 degrees in each 
direction.  The veteran was unable to do deep knee bends due 
to discomfort.  Neurologic testing revealed 2+ patellar 
reflexes on the right, while reflexes on the left were not 
elicited due to knee pain.  Achilles reflexes were 2+ and 
symmetric bilaterally.  Strength testing of the extensor 
hallucis longus was 5/5 for the right and 3/5 for the left.  
However, the examiner explained that it was not clear whether 
decreased strength in the left was indicative of actual L5 
function because of atrophy in the left leg.  The veteran 
reported paraesthesia in the left leg during the examination 
while sitting.  The veteran reported slow decreased sensation 
to light touch throughout his left lower leg below the knee, 
with no obvious dermatomal pattern.  The diagnosis was 
chronic lumbar strain.  The examiner reviewed the 1999 CT 
scan and stated that the examination was most consistent with 
chronic lumbar strain without "neurologic seqntae" [sic] 
related to lumbar disc findings. 

The veteran testified before a hearing officer at the RO in 
April 2002 concerning the severity of his low back strain.  
He reported low back pain and spasm with exertion and 
prolonged sitting.  He also described daily radiating pain 
down his left lower extremity to his ankle.  He said he 
worked for the U.S. Postal Service as the local postmaster, 
which did not require heavy lifting.  He said he had missed 
work due to both his knee and back disabilities.  

On March 4, 2003, the veteran was afforded another VA 
examination to determine the nature and severity of his low 
back strain.  The veteran told the examiner that he still 
worked for the U.S. Postal Service and had missed work 
because of his irritable bowel syndrome.  The veteran 
reported that he experienced pain and spasm in his lower 
back, which caused problems with bending and prolonged 
sitting.  For example, he said he had problems getting in and 
out of the bathtub.  The examiner noted that the examination 
of the veteran's lower back was limited by the veteran's 
obesity, as he weighed 236 pounds.  Range of motion testing 
revealed flexion to 20 degrees, extension to 20 degrees, 
right rotation to 15 degrees, and left rotation to 5 degrees.  
Straight leg raising was negative.  Both patellar and 
Achilles reflexes were present.  X-rays revealed L4-5 
narrowing.  The examiner concluded with a diagnosis of 
herniated lumbar disc by history, with narrowing of L4-5.  

The veteran was seen on several occasions in 2003 by K.F., 
D.O., for low back pain.  In May 2003, the veteran reported 
pain in the left gluteal region.  Objectively, deep tendon 
reflexes were 2+/4, and muscle strength was 5+/5.  Straight 
leg raising was negative in the seated position at 90 
degrees.  There was no pain in the midline of the lumbosacral 
spine.  The assessment was left sciatica.  When seen in June 
2003, the veteran reported increased symptoms, including 
numbness and tingling down his left leg.  He denied weakness 
as well as bowel or urinary complaints.  Objectively, 
significant palpable tenderness was present over the left 
paralumbar spine, which corresponded to the lateral aspects 
of L2 through L5.  There was no pain in the midline 
lumbosacral spine or in the SI joints.  Deep tendon reflexes 
were 2+/4 bilaterally.  Muscle strength was 4+ to 5+ and 
symmetrical bilaterally.  Straight leg raising was negative 
in the seated position.  The diagnostic assessment included 
left sciatica and mechanical low back pain. 

When examined by VA in December 2003, the examiner said he 
did not believe that the veteran's range of motion of the 
lumbosacral spine was limited by his abdominal girth.  
Instead, the examiner believed that any limitation of motion 
was due to the veteran's lumbosacral symptoms.  It was noted 
that medical management of the veteran's symptoms had failed, 
including medication, physical therapy, and a TENS unit.  The 
veteran said he did not wear a back brace and reported that 
the use of ice and heat provided only temporary relief.  He 
said he still worked for the U.S. Postal Service, but that he 
did not involve himself with heavy manual labor.  On physical 
examination, the veteran's lumbosacral spine demonstrated 
flexion to 25 degrees, extension to 5 degrees, left abduction 
to 20 degrees, and right abduction to 15 degrees.  No 
neurological deficits were present on gross touch.  Achilles 
and patella reflexes were +1 on the left.  The right showed 
Achilles reflexes of +1 and patella reflexes of +2.  The 
diagnostic impression was chronic lumbosacral strain. 

Applying the above criteria to the facts of this case, the 
nds that the preponderance of the evidence is against the 
veteran's claims.  In other words, the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
the veteran's low back strain prior to March 4, 2003, and 
against an evaluation in excess of 40 percent for his low 
back strain since March 4, 2003. 

Applying the former criteria of DC 5295 to the facts of this 
case, the Board finds that the preponderance of the evidence 
is against an evaluation in excess of 10 percent for the 
veteran's low back strain prior to March 4, 2003.  The only 
clinical evidence during this period is October 1999 CT 
report and the July 2000 VA examination report, neither of 
which revealed any evidence of muscle spasm on forward 
bending or loss of lateral spine motion in the standing 
position.  In this regard, the July 2000 examination report 
showed no palpable muscle spasms on physical examination.  
Range of motion testing at that time also showed flexion to 
90 degrees, extension to 25 degrees, and lateral bending to 
40 degrees in each direction.  These findings show virtually 
no loss of motion of the spine in any direction.  
Accordingly, DC 5295 provides no basis for an evaluation in 
excess of 10 percent prior to March 4, 2003.  For these 
reasons, a higher evaluation is also not warranted under DC 
5292 for moderate or severe limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a, DC 5292 (2003). 

In addition, there is simply no objective evidence of 
weakened movement, excess fatigability with use, or 
incoordination of the lumbar spine which would indicate 
additional functional loss due to pain to warrant an 
evaluation in excess of 10 percent.  The Board has considered 
the veteran's hearing testimony concerning his complaints of 
low back pain and discomfort.  However, the veteran's 
subjective complaints of pain are inconsistent with the 
clinical findings during examination.  As noted, for example, 
the veteran's lumbosacral spine demonstrated essentially full 
range of motion when examined in July 2000.  Although the 
veteran reported spasm at that time, the examiner found no 
palpable spasm on examination.  Thus, the provisions of 38 
C.F.R. §§ 4.40, 4.45 and 4.59 have been considered as 
mandated by DeLuca, 8 Vet. App. at 204-07; however, these 
provisions do not apply in the absence of relevant objective 
findings. 

The Board also finds that a higher evaluation is not 
warranted under DC 5293 for intervertebral disc syndrome.  
38 C.F.R. § 4.71a, DC 5293 (2003).  Service connection has 
not been established for intervertebral disc syndrome of the 
lumbar spine.  If fact, the August 2000 rating decision 
specifically denied service connection for disc disease of 
the lumbar spine.  The Board notes that the veteran has 
reported radicular symptoms in his left lower extremity and 
has been diagnosed with sciatica.  However, the only 
diagnosis listed in the July 2000 VA examination report was 
chronic lumbosacral strain.  Accordingly, DC 5293 is not 
applicable to this case.

2.  Since March 4, 2003

The Board finds that the preponderance of the evidence is 
against an evaluation in excess of 40 percent for the 
veteran's low back strain since March 4, 2003, under both the 
old and the new criteria.  The old criteria under DC 5295 
does not provide an evaluation in excess of 40 percent.  
Under the new criteria, an evaluation higher than 40 percent 
requires a showing of unfavorable ankylosis of the 
thoracolumbar spine (i.e. fixation of the entire spine in 
flexion or extension).  In this case, no evidence has been 
submitted since March 4, 2003, showing that the veteran's 
spine was ankylosed.  Although examinations in March 2003 and 
December 2003 showed severe limitation of motion of the 
lumbosacral spine, at no time was the spine ankylosed.  For 
instance, testing in March 2003 showed both flexion and 
extension to 20 degrees, while testing in December 2003 
showed flexion to 25 degrees and extension to 5 degrees.  
Accordingly, an evaluation in excess of 40 percent for the 
veteran's low back strain since March 4, 2003 is not 
warranted under the revised criteria for rating disabilities 
of the spine. 

In reaching this decision, the Board finds that there is no 
objective evidence of weakened movement, excess fatigability 
with use, or incoordination of the lumbar spine which would 
indicate additional functional loss due to pain to warrant an 
evaluation in excess of 40 percent.  The Board has considered 
the veteran's complaints of pain since March 4, 2003, which 
are consistent with the clinical findings.  However, the 
veteran does not use a back brace for support, is still able 
to work full time, and has never been described as being in 
acute distress due to back pain.  Thus, the provisions of 38 
C.F.R. §§ 4.40, 4.45 and 4.59 do not warrant an evaluation in 
excess of 40 percent for the veteran's low back strain since 
March 4, 2003. 

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
the veteran's low back strain prior to March 4, 2003, and 
against an evaluation in excess of 40 percent for his low 
back strain since March 4, 2003.  In reaching this decision, 
the Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-56 (1990).  Hence, the appeal must be denied.

D.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  

In this case, the evidence does not show that the veteran's 
service-connected low back strain has caused marked 
interference with employment.  In this regard, the veteran 
has stated that he has been able to maintain full-time 
employment with the U.S. Postal Service and has missed some 
work due to his back, his knee and his irritable bowel 
syndrome.  Although the veteran's low back strain likely 
impacts his ability to work, such impairment has already been 
contemplated by the applicable schedular criteria.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Therefore, further development 
in keeping with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An evaluation in excess of 10 percent for low back strain 
prior to March 4, 2003, is denied.  

An evaluation in excess of 40 percent for low back strain 
since March 4, 2003, is denied.


REMAND

In a June 2003 rating decision, the RO granted service 
connection and assigned a 10 percent evaluation for irritable 
bowel syndrome, effective October 29, 1999.  In 
correspondence dated March 2004, it appears that the 
veteran's representative disagreed with that decision 
regarding the 10 percent evaluation.  This clearly 
constitutes a timely notice of disagreement.  38 C.F.R. 
§§ 20.201, 20.302 (2003).  To date, however, the RO has not 
issued a statement of the case in response to the veteran's 
notice of disagreement.  

The filing of a notice of disagreement places a claim in 
appellate status.  Therefore, the failure to issue a 
statement of the case in such a circumstance renders a claim 
procedurally defective and necessitates a remand.  See 38 
C.F.R. §§ 19.9, 20.200, 20.201 (2003); see also Manlincon v. 
West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The 
purpose of the remand is to give the RO an opportunity to 
cure this defect.  Thereafter, the RO should return the 
claim's file to the Board only if the veteran perfects his 
appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 
Vet. App. 361, 374 (1997) (holding that if the claims file 
does not contain a notice of disagreement, a statement of the 
case and a VA Form 9 [substantive appeal], the Board is not 
required, and in fact, has no authority, to decide the 
claim).

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should issue the veteran and his 
representative a statement of the case 
addressing the issue of entitlement to an 
initial evaluation in excess of 10 
percent for irritable bowel syndrome, 
which should include a discussion of all 
relevant evidence considered and citation 
to all pertinent law and regulations.  
The veteran should be given an 
opportunity to perfect an appeal by 
submitting a timely substantive appeal in 
response thereto.  The RO should advise 
the veteran and his representative that 
the claims file will not be returned to 
the Board for appellate consideration of 
this issue following the issuance of the 
statement of the case unless he perfects 
his appeal.

The purpose of this REMAND is to afford the veteran due 
process of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.




	                        
____________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



